TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2013



                                      NO. 03-12-00692-CV


                  North Central Texas Council of Governments, Appellant

                                                 v.

                             MRSW Management, LLC, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD;
              CONCURRING OPINION BY CHIEF JUSTICE JONES
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s order:

IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is reversed,

and judgment is rendered dismissing MRSW Management, LLC’s claims against North Central

Texas Council of Governments. It is FURTHER ordered that the appellee pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below

for observance.